I114th CONGRESS2d SessionH. R. 6017IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2016Mr. Richmond (for himself, Mr. Meeks, Mr. Larsen of Washington, Mr. Perlmutter, Mr. Kind, Mr. Himes, Ms. Sewell of Alabama, Miss Rice of New York, and Mr. Carney) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Transportation and Infrastructure, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a grant program to provide grants to eligible low-income communities for community development, and for other purposes. 
1.Short titleThis Act may be cited as the Race to the Job Initiative Act. 2.Establishment (a)In generalThe Secretary of the Treasury shall establish and administer a grant program to provide grants to eligible low-income communities for community development. 
(b)Limitations 
(1)Number of grant recipients in first yearNot later than one year after the date of the enactment of this Act, the Secretary shall select 30 eligible low-income communities to receive grants under section 3. (2)Number of grant recipients in second yearNot later than one year after the date on which the Secretary selects 30 eligible low-income communities under paragraph (1), the Secretary shall select an additional 20 eligible low-income communities to receive grants under section 3. 
(3)Geographic limitationThe Secretary may not select more than 3 eligible low-income communities located in the same State to receive grants under section 3. (c)Application (1)In generalTo be selected to receive grants under section 3, an eligible low-income community shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(2)Other requirements 
(A)Partner community development financial institutionIn an application submitted under this subsection, an eligible low-income community shall specify at least one community development financial institution to receive a capital assistance grant under section 4. (B)Concentrated povertyEach application under this subsection shall include a description of how the eligible low-income community has experienced concentrated poverty. 
(C)Development proposalEach application under this subsection shall include a description of how the eligible low-income community plans to use the grant funds awarded under section 3 to— (i)improve the economy of the community without displacing residents that reside in the community on the date the application for such grant funds is submitted;  
(ii)create programs that would benefit disadvantaged populations that reside in the community; (iii)establish or expand an anchor institution, as such term is defined under section 3(1)(B); 
(iv)identify and target a high-growth sector of the economy; (v)offer affordable financial services to the local community; and 
(vi)identify potential investors to target for matching funds. (d)PriorityIn awarding grants under section 3, the Secretary shall give priority to an eligible low-income community that is experiencing a high poverty rate at the time the application for such grant is submitted.  
3.Grants to eligible low-income communitiesThe Secretary shall award to each eligible low-income community selected under section 2(b) each of the following grants: (1)Anchor institution grants (A)Use of funds (i)In generalGrant funds awarded under this paragraph shall be used to establish or expand anchor institutions in the eligible low-income community. 
(ii)LimitationGrant funds awarded under this paragraph may not be used to fund more than 25 percent of the total cost associated with the establishment or expansion of an anchor institution. (iii)Job training programsIf grant funds awarded under this paragraph are used to establish or expand an anchor institution in the eligible low-income community that provides job training programs, such funds may only be used to fund job training programs that serve residents of such eligible low-income community. 
(B)Anchor institution definedIn this paragraph, the term anchor institution means hospitals, colleges, research centers, nonprofit institutions, and such other institutions the Secretary may specify.  (C)Authorization of appropriationsFor grants under this paragraph, there is authorized to be appropriated $100,000,000 for fiscal year 2017, to remain available until expended.  
(2)Infrastructure grants 
(A)Use of funds 
(i)In generalGrant funds awarded under this paragraph shall be used for public infrastructure improvement projects in the eligible low-income community. (ii)LimitationGrant funds awarded under this paragraph may not be used to fund more than 10 percent of the total cost associated with a public infrastructure improvement project. 
(B)Authorization of appropriationsFor grants under this paragraph, there is authorized to be appropriated $200,000,000 for fiscal year 2017, to remain available until expended.  (3)Technical assistance grants (A)In generalGrant funds awarded under this paragraph shall be used to make technical assistance grants.  
(B)Authorization of appropriationsFor grants under this paragraph, there is authorized to be appropriated $20,000,000 for fiscal year 2017, to remain available until expended. 4.Capital assistance grants to partner community development financial institutions (a)In generalThe Secretary shall award a capital assistance grant to each community development financial institution that is specified in the application of an eligible low-income community selected under section 2(b) to receive grants under section 3.  
(b)Use of fundsGrant funds awarded under this section may be used to make loans to, and invest in, businesses, organizations, or public-private partnerships located in the eligible low-income community. (c)Authorization of appropriationsFor grants under this section, there is authorized to be appropriated $200,000,000 for fiscal year 2017, to remain available until expended.  
5.Tax credit for community investment 
(a)In generalSection 45D of subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended— (1)by redesignating subsection (i) as subsection (j); and 
(2)by inserting after subsection (h) the following new subsection:  (i)Special rules for certain partner community development financial institutionsFor purposes of this section, in the case of a partner community development financial institution that is specified in the application of an eligible low-income community selected under section 2(b) of the Race to the Job Initiative Act to receive grants under section 3 of such Act— 
(1)such institution shall be treated as a qualified community development entity without regard to the allocation limitations under subsection (f); and (2)the term ‘low-income community’ shall mean such eligible low-income community.. 
(b)ApplicabilityThe amendments made by this section shall apply with respect to a partner community development financial institution that is specified in the application of an eligible low-income community selected by the Secretary under section 2(b) after the date of the enactment of this Act. 6.Increase in CDFI award amountsSection 108(d) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4704) is amended— 
(1)in paragraph (1), by inserting after assistance the following: (or, in the case of a community development financial institution receiving a capital assistance grant under section 4 of the Race to the Job Initiative Act, $20,000,000); and (2)by adding at the end the following: 
 
(4)Annual assistance limitation for certain institutionsIn the case of a community development financial institution receiving a capital assistance grant under section 4 of the Race to the Job Initiative Act, the Fund may not provide such community development financial institution and its subsidiaries and affiliates with more than— (A)$10,000,000 in annual financial assistance; and 
(B)$500,000 in annual technical assistance.. 7.DefinitionsIn this Act: 
(1)Community development financial institutionThe term community development financial institution has the meaning given such term in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702). (2)Eligible low-income communityThe term eligible low-income community means a city or county with— 
(A)a census tract with a poverty rate of at least 30 percent (as determined by the Office of Management and Budget using the most recent decennial census for which data are available); and (B)with an unemployment rate that is at least 150 percent of the national average (as determined by the Bureau of Labor Statistics).  
(3)StateThe term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 